24 N.Y.2d 864 (1969)
The People of the State of New York, Respondent,
v.
Richard Yancey, Appellant.
Court of Appeals of the State of New York.
Argued March 5, 1969.
Decided April 16, 1969.
Victor Castelli and Milton Adler for appellant.
Frank S. Hogan, District Attorney (Lewis R. Friedman and Michael R. Juviler of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Judgment affirmed (see People v. Jones, 257 App. Div. 5; People v. Adamson, 27 Cal. 2d 478, affd. 332 U. S. 46). No opinion.